WHITING, J.
While I concur in the conclusion reached in the foregoing opinion, I am unable to concur in the construction placed upon plaintiff’s complaint. This pleading should be construed as against the plaintiff, and should be construed as setting *13forth a claim for the .possession of -personal property and for damages for its detention — in other words, an action in replevin. But the nature of the cause of action pleaded becomes .immaterial in view of the fact that, without objection, evidence was received showing plaintiff entitled to relief other than that prayed for. The court did not abuse its discretion in allowing the complaint to be amended-; neither did it, under all the facts before it, abuse its discretion in refusing a continuance. •